PER CURIAM.
We affirm appellant’s conviction of possession of a short-barreled shotgun. However, the maximum statutory penalty for that offense is five years. Section 790.-221(2), Fla.Stat. (1977). Thus, the maximum period of probation which may be imposed is five years. See Watts v. State, 328 So.2d 223 (Fla.2d DCA 1976). The six-year term of probation imposed below is excessive.
Accordingly, appellant’s conviction is affirmed, but we remand for the trial court to impose a new term of probation consistent with this opinion.
GRIMES, C. J., and SCHEB and RYDER, JJ., concur.